Case 1:20-cv-21716-FAM Document 67 Entered on FLSD Docket 06/10/2020 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                               Miami Division

                           Case No. 20-21716-Civ-FAM


   VIOLET ADVISORS, S.A.,                     :
                                              :
                Plaintiff,                    :
                                              :
  vs.                                         :
                                              :
  “THE ROUND” (27.08-meter twin engine :
  pleasure yacht, official number 745127,     :
  signal letters ZGDH3, registered in Prague, :
  Czech Republic in 2004 under the name       :
  “Leonardo II” now known by call sign        :
  “The Round”),                               :
                                              :
         In Rem Defendant in Admiralty,       :
                                              :
  vs.                                         :
                                              :
  EXCELLENT AUTO GROUP, INC.,                 :
  LANCE JOSEPH, NICHOLAS AULAR, :
  ALBERTO A. ALCIVAR, FANNY LEON, :
  GERMAN JACOME, LUZA SUAREZ,                 :
  ARMANDO FERNANDEZ,                          :
  CB MARINE TOWING AND                        :
  SALVAGE, INC. d/b/a SEA TOW MIAMI, :
  CHRIS SMITH, and RIO MIO, LLC,              :
                                              :
                       Defendants.            :
  ___________________________________ :

    DEFENDANT LANCE JOSEPH’S MOTION TO DISMISS PLAINTIFF’S
    COMPLAINT BASED ON LACK OF IN REM JURISDICTION BY THE
     COURT AND MEMORAUNDUM OF LAW IN SUPPORT THEREOF
Case 1:20-cv-21716-FAM Document 67 Entered on FLSD Docket 06/10/2020 Page 2 of 13




        COMES NOW, Defendant LANCE JOSEPH, by and through his counsel of

  record in the above entitled numbered cause who files this, his Motion to Dismiss

  Plaintiff’s Complaint based on lack of in rem jurisdiction by this Court, and in

  support thereof states the following:1

        I.     PRELIMINARY STATEMENT

        On April 22, 2020, Plaintiff filed a “Verified Petition for Arrest of Vessel

  and Complaint for Damages and the instant case commenced. DE 1. The

  Complaint invokes the jurisdiction of this Court “pursuant to the General Maritime

  Laws of the United States pursuant to U.S. Const. Art. III § 2 and 28 U.S.C.

  §1333.” Id., p.5. Plaintiff takes the legal position that “The Verified Petition for

  Arrest of Vessel is an in rem maritime action concerning ownership and possession

  of “The Round”, a 27.08-meter twin engine pleasure yacht, official number

  745127, signal letters ZGDH3, initially registered in Prague, Czech Republic in

  2004 under the name “Leonardo II” now known by call sign “The Round”

  (hereafter the “Yacht”).” DE 6, p.2 (Complaint, p.2.).




  1 Defendant Lance Joseph vehemently denies any wrongdoing as alleged against
  him by the Plaintiff in the in rem Complaint. However, given the Plaintiff’s failure
  to verify the in rem Complaint thus depriving this Court of in rem jurisdiction as
  more fully demonstrated below, Defendant Joseph reserves the right to present
  other grounds for dismissal of the Plaintiff’s complaint.
                                             2
Case 1:20-cv-21716-FAM Document 67 Entered on FLSD Docket 06/10/2020 Page 3 of 13




         The verification page of the Plaintiff’s Complaint states:

      “VERITIFICATION [sic] OF PETITION FOR ARREST OF VESSEL
                  AND COMPLAINT FOR DAMAGES


        [Remainder of page intentionally left blank. Signature on next page.]”


  DE# 1, p.23; see also Exhibit 1 hereto (verification page 23 and 24 of Complaint).

  Page 24 of the complaint merely displays a notarized signature of purportedly Luis

  Oberto, with the standard notary language:

             “Sworn to (or affirmed) and subscribed before me, by means of
             physical presence this 23 day of April, 2020. Such person did
             take an oath and is either personally known to me or produced
             idenfification. [sic] ”

  Id., p.24. Mr. Oberto did not even acknowledge he is the president of the corporate

  entity, Plaintiff. The line above the title of president is left blank. Id.

         On April 24, 2020, Plaintiff filed an emergency motion and proposed order

  for arrest of the vessel, The Round. DE# 5 and 6. Plaintiff also filed a motion for

  appointment of substitute custodian. DE# 7. On April 30, 2020, this Court entered

  an order requiring notice to be given to each named Defendant in the instant case

  of the Complaint and pending motions before a hearing would be held on the

  pending emergency motion to arrest the vessel. DE# 36.




                                               3
Case 1:20-cv-21716-FAM Document 67 Entered on FLSD Docket 06/10/2020 Page 4 of 13




        On May 21, 2020, Plaintiff served a copy of the Complaint, summons and

  pending motion on Defendant Joseph. Defendant Joseph’s response or answer to

  the Complaint is due June 10, 2020.

        Defendant Joseph now files, his Motion to dismiss the Complaint given the

  Plaintiff has failed to meet the prerequisites to this Court obtaining jurisdiction

  over the Complaint and controversy presented and relief requested therein as more

  fully demonstrated below.

  II.   STATEMENT OF FACTS.

        Plaintiff filed an in rem complaint seeking arrest of the vessel, THE

  ROUND and other relief. In so doing, Plaintiff invoked the jurisdiction of this

  Court pursuant to the General Maritime Laws of the United States pursuant to U.S.

  Const. Art. III § 2 and 28 U.S.C. §1333.

        Plaintiff filed the in rem Complaint without verification of the Complaint by

  Plaintiff and/or its claimed corporate officer, Luis Oberto. That is, Mr. Oberto did

  not affirm or verify that the facts in the Complaint were true and correct. Rather,

  the Plaintiff made it clear that Plaintiff was intentionally leaving the Verification

  page of the complaint “blank.” See Exhibit 1 hereto; see also DE# 1, p.23

  (Complaint, p.23). Such intentional exercise by Plaintiff deprived this Court of

  jurisdiction over the Complaint and parties as a matter of law.




                                             4
Case 1:20-cv-21716-FAM Document 67 Entered on FLSD Docket 06/10/2020 Page 5 of 13




          The Supplemental Admiralty Rules and the Local Admiralty Rules require

  that a complaint be verified as a jurisdictional prerequisite of the issuance of a writ

  of attachment. Local Admiralty Rule A(5); see Benny Chan v . Society Expeditions,

  1997 AMC 2713 (9'' Cir. 1997); CTC Imports & Exports v. Nigeria Petroleum

  Corp., 739 F. Supp. 966 (E.D. Pa. 1990).

          S. D. Fla. Admiralty and Maritime Rule C titled IN REM states in pertinent

  part:

             (1) Verification Requirements. Every complaint and claim
             filed in an in rem proceeding pursuant to Supplemental Rule C
             shall be verified in accordance with Local Admiralty Rules
             A(5) and B(2).

  S.D. Fla. Local Rules – Admiralty and Maritime Rule C(1). Under Rule B(2), this

  Court requires a complaint to be verified as follows:

             (2) Verification of Complaint Required. In addition to the
             specific requirements of Local Admiralty Rule A(5), whenever
             verification is made by the plaintiff’s attorney or agent, and that
             person does not have personal knowledge, or knowledge
             acquired in the ordinary course of business of the facts alleged
             in the complaint, the attorney or agent shall also state the
             circumstances which make it necessary for that person to make
             the verification, and shall indicate the source of the attorney’s
             or agent’s information.

  S.D. Fla. Local Rules – Admiralty and Maritime Rule B(2). Under Rule A(5), this

  Court requires a complaint to be verified as follows:

             (5) Verification of Pleadings, Claims and Answers to Interrogatories.
             Every complaint and claim filed pursuant to Supplemental Rules B, C
             and/or D shall be verified on oath or solemn affirmation by a party, or an

                                                 5
Case 1:20-cv-21716-FAM Document 67 Entered on FLSD Docket 06/10/2020 Page 6 of 13



             officer of a corporate party. If a party or corporate officer is not within the
             District, verification of a complaint, claim and/or answers to
             interrogatories may be made by an agent, an attorney-in-fact, or the
             attorney of record. Such person shall state briefly the source of his or her
             knowledge, or information and belief, and shall declare that the document
             affirmed is true to the best of his or her knowledge, and/or information and
             belief. Additionally, such person shall state that he or she is authorized to
             make this representation on behalf of the party or corporate officer, and
             shall indicate why verification is not made by a party or a corporate officer.
             Such verification will be deemed to have been made by the party to whom
             the document might apply as if verified personally.

  S.D. Fla. Local Rules – Admiralty and Maritime Rule A(5).

  III.   REASONS FOR GRANTING THE MOTION TO DISMISS

         Controlling precedent dictates that Plaintiff’s failure to verify their

  complaint deprived the district court of in rem jurisdiction. United States v.

  $84,740.00 U.S. Currency, 900 F. 2d 1402, 1405 (9th Cir.1990), rev'd on other

  grounds, Republic Nat'l Bank v. United States, 506 U.S. 80, 89, 113 S.Ct. 554, 121

  L.Ed.2d 474 (1992); see also Pizani v. M/V Cotton Blossom,669 F.2d 1084, 1090

  (5th Cir.1982) ("Supplemental Rule C(2) of the Federal Rules of Civil Procedure...

  requires the filing of a verified complaint as a prerequisite to obtaining in rem

  jurisdiction."); Amstar Corp. v. M/V Alexandros T., 431 F.Supp. 328, 334

  (D.Md.1977) ("Both Supplemental Rule B(1) and Supplemental Rule C(2) require

  that an action of this sort be instituted by means of a verified complaint."), aff'd,

  664F.2d 904 (4th Cir.1981). Given that the Plaintiff or its claimed corporate officer

  Luis Oberto failed to verify or affirm that the facts and claims were true and

  correct in the Complaint in accord with and strictures of the Local Rules of this

                                                   6
Case 1:20-cv-21716-FAM Document 67 Entered on FLSD Docket 06/10/2020 Page 7 of 13




  Court cited above, Defendant respectfully submits this Court lacks in

  rem jurisdiction over the Complaint and Plaintiff’s claims for relief in the instant

  case.

          To be sure, while page 23 of the Complaint titles or captions the page

  “VERITIFICATION [sic] OF PETITION FOR ARREST OF VESSEL AND

  COMPLAINT FOR DAMAGES,” Plaintiff affirmatively omitted the verification

  language on page 23 by writing: “[Remainder of page intentionally left blank.

  Signature on next page.]” This intentional omission by Plaintiff of the requisite

  verification language above Plaintiff’s purported corporate officer Luis Oberto’s

  signature clearly deprives this Court of obtaining jurisdiction over the Complaint,

  the relief sought and parties as a matter of law.

          Further, the requisite and fundamental language for a verification can be

  found in Title 28 U.S.C. 1746 or 1760: “I declare (or certify, verify, or state)

  under penalty of perjury that the foregoing is true and correct. Executed on

  (date). (Signature)”.

          Federal courts have determined that a failure of an affiant to comply with

  personal knowledge of a fact renders the affidavit or sworn document legally

  insufficient. See, Broughton v. Livingston Indep. Sch. Dist., 2010 U.S. Dist. LEXIS

  118333 (“Affidavits that do not comply with the personal knowledge requirement

  are legally insufficient and are entitled to no weight.”); Thomas v. Atmos Energy


                                             7
Case 1:20-cv-21716-FAM Document 67 Entered on FLSD Docket 06/10/2020 Page 8 of 13




  Corp., 223 F. App'x 369, 375 (5th Cir. 2007) ("Affidavits asserting facts based on

  information and belief alone are not sufficient to resist summary judgment); Akin

  v. Q-L Invs., Inc., 959 F.2d 521, 530 (5th Cir. 1992) ("[A] court may strike any

  affidavit that is not based on personal knowledge."); Bright v. Ashcroft, 259 F.

  Supp. 2d 494, 498 (E.D. La. 2003) (opining that affidavits not based on personal

  knowledge are not competent summary judgment evidence).

        In the instant case, Plaintiff has failed to verify the in rem Complaint as

  required by the Local Rules of this Court and circuit court precedent. Plaintiff’s

  alleged corporate officer Luis Oberto does not state that (1) he swears he has

  personal knowledge of the facts in the Complaint and/or those facts in the

  Complaint are true and correct, or (2) he swears under penalty of perjury that the

  facts contained in the Complaint are true and correct. Rather, Plaintiff

  “intentionally” omitted that requisite language from the verification page of the

  Complaint found in Local Rule C(1). The rhetorical question is why would Plaintiff

  intentionally omit such requisite affirmation or verification language from the

  Verification page of the Complaint!

        “Congress has empowered the Supreme Court of the United States of

  America to prescribe the rules of procedure utilized in the federal courts. 28 U.S.C.

  § 2072. To allow litigants to alter or disregard the prescribed procedure willy-nilly

  invites problems -- like the instant case.” Nuta v. M/V "Fountas Four, 753 F. Supp.


                                            8
Case 1:20-cv-21716-FAM Document 67 Entered on FLSD Docket 06/10/2020 Page 9 of 13




  352, (S.D. Fla. 1990). The problem of course for the Plaintiff is that it disregarded

  the Local Rules of this Court by failing to verify the in rem Complaint by Plaintiff

  or its claimed corporate officer Luis Oberto. This Court simply does not have

  jurisdiction over the Complaint and parties as a matter of law.

        Given the Complaint is not verified as required by the Local Rules of this

  Court governing in rem complaints, Plaintiff has failed to meet the prerequisite

  jurisdictional requirements for this Court to obtain jurisdiction over the in rem

  complaint and parties as a matter of law.

        Based on the clearly establish law detailed above, Defendant Joseph

  respectfully submits this Court lacks jurisdiction over the Complaint and should

  dismiss the Complaint.

                                    CONCLUSION

        WHEREFORE, the Defendant, LANCE JOSEPH, requests this Court to

  grant the instant motion to dismiss the Plaintiff’s Complaint due to lack of in rem

  jurisdiction based on the foregoing facts and law; and enter an order granting same

  and dismissing the Plaintiff’s Complaint. Defendant Joseph requests other relief

  this Court deems proper and just under the unique circumstances.




                                              9
Case 1:20-cv-21716-FAM Document 67 Entered on FLSD Docket 06/10/2020 Page 10 of 13




   June 6, 2020                               Respectfully submitted,
   Islamorada, Florida.
                                              //ss//_William M. Norris
                                              WILLIAM M. NORRIS
                                              Fla. Bar# 309990
                                              William M. Norris, P.A.
                                              134 Key Heights Drive
                                              Islamorada, FL 33070
                                              Office: (305)279-9311
                                              Cell: (305)972-5732
                                              wnorrislaw@aol.com

                          CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing DEFENDANT
   LANCE JOSEPH’S MOTION TO DISMISS THE COMPLAINT BASED ON
   LACK OF IN REM JURISDICTION OF THE COURT was served via ECF and
   email on June 6, 2020, on counsel for Plaintiff listed below:

   Christopher Y. Mills
   Busch Slipakoff Mills & Slomka LLC
   Florida Bar 72207
   319 Clematis Street, Suite 109
   West Palm Beach, Florida 33401
   Telephone: (561) 408-0019
   Email: cm@bsms.law

   Laura H. Mirmelli
   Florida Bar No.: 0044642
   Busch Slipakoff Mills & Slomka LLC
   3350 Riverwood Parkway S.E., Ste., 2100
   Atlanta, GA 30339
   Telephone: (404) 800-4031
   lm@bsms.law

                                                     //ss// William M. Norris
                                                    William M. Norris




                                         10
Case 1:20-cv-21716-FAM Document 67 Entered on FLSD Docket 06/10/2020 Page 11 of 13




                      EXHIBIT 1
Case 1:20-cv-21716-FAM
     1:20-cv-21716-XXXX Document
                         Document67
                                  1 Entered on FLSD Docket 04/24/2020
                                                           06/10/2020 Page 23
                                                                           12 of 24
                                                                                 13




              VERITIFICATION OF PETITION FOR ARREST OF VESSEL
                        AND COMPLAINT FOR DAMAGES




             [Remainder of page intentionally left blank. Signature on next page.]




                                              23
Case 1:20-cv-21716-FAM
     1:20-cv-21716-XXXX Document
                         Document67
                                  1 Entered on FLSD Docket 04/24/2020
                                                           06/10/2020 Page 24
                                                                           13 of 24
                                                                                 13
